     Case: 1:20-cv-03947 Document #: 40 Filed: 10/26/20 Page 1 of 3 PageID #:4325




                           IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

CAMELBAK PRODUCTS, LLC,

        Plaintiff,                                          Civil Action No.: 1:20-cv-03947

v.                                                          Judge Thomas M. Durkin

THE PARTNERSHIPS AND UNINCORPORATED                         Magistrate Judge Susan E. Cox
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

        Defendants.



                                   NOTICE OF DISMISSAL

        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby files this Notice of Voluntary

Dismissal, without prejudice, as to the following Defendant(s) identified on Schedule A of the

Complaint:

                 NO.                                 DEFENDANT
                      1                                 nenvi01_4
                      7                                  jodi161
                     26                                 icenturyee
                     154                                cuny1550
                     155                               doflo45tang
                     166                               jingbingl-1
                     182                                taylorroc
                     187                               yuchenx_7
                     188                                zedouaut
   Case: 1:20-cv-03947 Document #: 40 Filed: 10/26/20 Page 2 of 3 PageID #:4326




DATED: October 26, 2020              Respectfully submitted,

                                            /s/ Keith A. Vogt
                                            Keith A. Vogt (Bar No. 6207971)
                                            Keith Vogt, Ltd.
                                            111 West Jackson Boulevard, Suite 1700
                                            Chicago, Illinois 60604
                                            Telephone: 312-675-6079
                                            E-mail: keith@vogtip.com

                                            ATTORNEY FOR PLAINTIFF
    Case: 1:20-cv-03947 Document #: 40 Filed: 10/26/20 Page 3 of 3 PageID #:4327




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on October 26, 2020 with the Clerk of the Court using the
CM/ECF system, which will automatically send an email notification of such filing to all registered
attorneys of record.

                                                     /s/ Keith A. Vogt
                                                     Keith A. Vogt
